Citation Nr: 1515307	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right leg disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a January 2011 statement, the Veteran raised the issues of entitlement to service connection for left leg disability and bilateral plantar fasciitis.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A low back disability did not have its clinical onset in service or for many years thereafter, and is not otherwise related to active duty; degenerative disc disease (DDD) of the spine was not exhibited within the first post service year.

2.  A right leg disability did not have its clinical onset in service or for many years thereafter, and is not otherwise related to active duty; degenerative joint disease (DJD) of the right knee was not exhibited within the first post service year.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right leg disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the September 2009 notice letter satisfied the statutory and regulatory requirements.  Specifically, that notice advised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA treatment records, statements from the Veteran, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

Additionally, the Veteran was afforded a VA examination in May 2012, as to the pending claims, the report of which is of record.  The examination report reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, conducted thorough physical examination, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the Board finds that VA's duty to assist has also been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Applicable Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163 (1995).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service; or if shown in service and at any time thereafter.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a) (2014).

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, slip op. at 13 (U.S. Fed. Cir. Feb. 21, 2014).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

III.  Facts
A.  Low Back Disability

Here, the Veteran asserts entitlement to service connection for a low back injury, which he contends is due to his military service.  See, e.g., Veteran's claim dated August 2009.  Specifically, he claims that he was treated for his back injury during service and that his military training exacerbated his back injury, which has led to his currently diagnosed DDD of the lumbar spine.  See, e.g., Veteran's statement dated January 2011.  

On his September 1976 service entrance examination report, the Veteran noted "back aches."  The examining physician indicated that X-ray studies were negative, but found that the Veteran had back pain following heavy lifting.  Multiple STRs dated in May 1977 note the Veteran's complaints of back pain, his self-reported 1975 back injury, and his report of "constant" back pain since.  One such record states that the Veteran was "examined again...[with] no objective findings to support back pain."  X-ray studies at that time were negative.  A November 1978 STR documents the Veteran's complaints of back pain.  His August 1980 service separation examination report reveals no complaints, treatments, or diagnosis of a back disability.  

A September 2009 VA treatment record reports the Veteran's complaints of back pain.  The VA treatment provider noted that the Veteran is not able to lift weights because of diffused muscle pain; he has been a recreational weight lifter for thirty years.  See VA treatment record dated September 2009.  A July 2012 VA physical therapy note shows complaints of back pain. 

In January 2011, the Veteran submitted a statement in support of his low back disability claim.  The Veteran stated that he has been treated for his back pain since service.  He stated that during his military discharge interview in 1980, he requested a disability claim for his back pain.  

In May 2012, the Veteran was afforded a VA examination.  He reported he had a back injury in 1975 that was treated with physical therapy.  He also endorsed continuous back pain since service, that worsened about 15 years ago.  After physical examination, the Veteran was diagnosed with DDD of the lumbar spine.  The VA examiner, who reviewed the Veteran's claims file, opined that the Veteran's back disability was at least as likely as not incurred in or caused by the Veteran's military service.  The VA examiner reasoned that:

There is evidence of old trauma in 1975 prior [to] enlistment and pain in back following hard work in records but no[t] enough evidence to sustain recurrent 	back condition and chronic back condition aggravated during service time.  On separation exam the veteran did not complain about his back.  He was evaluated in 1980 [and] there is no mention of his condition.  There is no evidence of chronicity of low back pain for decades.  It seems his back condition restarted in 2000's as per electronic records.  I consider [the Veteran's] back condition is related to [the] aging process.

See VA examination report dated May 2012.  

B.  Right Leg Disability

The Veteran asserts entitlement to service connection for a right leg disability, which he contends is due to his military service.  See, e.g., Veteran's claim dated August 2009.  Specifically, he claims that he injured his right knee during his military service, which has led to his currently diagnosed DJD of the right knee.  See, e.g., Veteran's statement dated January 2011.  

An April 1978 STR shows the Veteran's complaints of right knee pain and a diagnosis of a strained right knee ligament, requiring his placement on light duty.  The August 1980 service separation examination report shows no complaints, treatments, or diagnosis of a right leg disability.  

VA treatment records show complaints of right leg pain.  See, e.g., VA treatment records dated October 2009, December 2009, and March 2010.  

In January 2011, the Veteran submitted a statement in support of his right leg disability claim.  The Veteran stated that he has been treated for his right leg pain since service.  He stated that during his military discharge interview in 1980, he requested a disability claim for his leg pain.  

In May 2012, the Veteran was afforded a VA examination, at which time he reported experiencing right knee pain in the mid 1970s.  After physical examination, the Veteran was diagnosed with DJD of the right knee.  The VA examiner, who reviewed he claims file, opined that the Veteran's right leg disability was less likely than not incurred during the Veteran's military service.  The examiner reasoned that the right leg issues in service were mild in terms of severity, and not substantial enough to lead to other complications or chronic conditions.  The examiner also emphasized that the Veteran was not complaining of his knee at time of separation, or when he presented for a VA examination a year later.  

IV.  Analysis

Initially, regarding the Veteran's low back disability, the Board finds that the Veteran was sound upon entrance to his military service.  In this case, no specific back disability was indicated on the Veteran's September 1976 entrance examination report.  See 38 U.S.C.A. § 1111.  Moreover, the back pain following heaving lifting that was noted on the Veteran's service entrance examination report, as well as during service, does not constitute a diagnosis or a disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability).  Although the Veteran (and therefore, the May 2012 examiner) refers to a pre-existing back disability, his STRs, including his entrance examination report, demonstrate no other findings apart from back pain prior and during active service.  Notably, service examinations and an x-ray report of the Veteran's back consistently showed negative impressions and no diagnosis.  See e.g., Veteran's STR dated September 1976 and May 1977.  Therefore, the Veteran is afforded the benefit of the presumption of soundness with regard to both the back and the right knee.

Regarding both issues on appeal, that the Veteran has current disabilities and an in-service injuries is not in dispute.  Concerning the final element of service connection, nexus, there is only one competent medical opinion of record, that of May 2012 VA examiner, who opined that the Veteran's low back disability and right leg disability are not related to his military service.  The May 2012 VA examiner considered the Veteran's medical history in rendering her medical nexus opinion and discussed the clinical record in detail.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his low back and right leg claims.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the May 2012 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of nexus.

In this regard, the Board has considered the Veteran's lay statements in support of his claims for service connection.  See, e.g., Veteran's statements dated January 2011.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to offer an opinion as to the etiology of his low back and right knee disabilities, a complex medical question that requires medical expertise, and his opinion in this regard is of no probative value.  
The Board has also considered the Veteran's contention of continuity of back and right leg symptoms following his military service, but finds that his assertions lack credibility.  In this regard, the Board notes that degenerative changes in the spine and right knee were initially documented in December 2003, decades after active duty and his claim for compensation for unrelated disabilities in 1981.  While the Veteran contends that he requested a disability claim for his back and right leg at separation and that he sought continuous treatment for these problems since service, this assertion is not substantiated by the record.    

In sum, for reasons outlined above, the preponderance of the evidence is against the claims.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for right leg disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


